DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Status of claims
Canceled:
1-30 and 39-40
Pending:
31-38 and 41-54
Withdrawn:
none
Examined:
31-38 and 41-54
Independent:
31, 33, 35 and 37
Allowable:
33-38


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 5/24/2019 filing receipt, this application claims priority to as early as 7/13/2015.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment, remarks and terminal disclaimer:
The previous objections to the title and specification are withdrawn.
The previous objection to the claims is withdrawn.
The previous 112/b rejection is withdrawn.
The previous double patenting rejections are withdrawn.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
33, 35
synthesized
Since the claim does not recite a step of synthesizing, then the recited "synthesized" is interpreted as a product-by-process limitation affecting claim scope only according to required structure of the product "sequences" resulting from the process "synthesized."  Since there is no clearly required structural difference, then the term "synthesized" does not clearly limit the claim.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).

A similar interpretation applies to the recited "natural" in claim 46.  Depending on resolution of the rejection of claim 46, a 112/d rejection may apply to claim 46.
31
template independent polymerase
"Polymerases that incorporate errors are known in the art and are referred to herein as an 'error-prone polymerases'.  Template independent polymerases may be error prone polymerases." (specification: p. 28, 1st para.)



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:


Claims 31-32 and 41-54
Claims 31-32 and 41-54 are rejected under 35 USC 103 as unpatentable over Church 2010 (US 2010-0099080 as cited on the 8/23/2021 form 892).

Regarding claim 31, Church 2010 teaches synthesizing encoding using a template-independent polymerase and storing as "Template-independent polymerases, whether modified or otherwise, can be used to create a nucleic acid polymer de novo, which polymer carries stored information" ([5]; also [20]).
To the extent that the limitations of the claims are taught in different embodiments within the same reference or are not explicitly taught with the recited relationships and sequencing among limitations, for example combinations of polymerase type and arrangements of arrays on substrates, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

The art is applied to claims 32, 46 and 49-54 as described for claim 31.  Regarding claim 49, as noted in the specification "all DNA polymerases... require... divalent metal ions for catalysis" (p. 28, last 

Claim 41 recites pulsed flow which reads on "...spatiotemporal precision of specific NTP and/or dNTP pulses used for positioning and recording respectively" ([37]).

Claim 42 recites a pH-sensitive template independent polymerase which reads on "Template-independent polymerases" ([5]) in which all polymerases are to some extent pH-sensitive.

Claim 43 recites a light-sensitive template independent polymerase which reads on "...light activated sensors, metabolic products or chemicals, that are activated by ligands can be used with such polymerases" and "light-directed stepwise DNA synthesis" ([5, 22]).

Claim 44 recites a substrate which reads on "substrate" ([40]).

Claim 45 recites various input information formats, at least one of which reads on "images" ([31]).

Claim 47 specifies sequence length which reads on "...PCR amplicons of...110 bp..." ([34]).

Claim 48 recites terminal deoxynucleotidyl transferase which reads on "terminal deoxynucleotidyl transferase" ([21]).

Subject matter clear of the prior art
Claims 33-38 are clear of the prior art.  Close art, for example Jiménez-Sánchez (as cited on the attached form 892), while addressing homopolymer runs (p. 2, 1st col., 2nd and 3rd para.), does not teach the instant "interpreting homopolymer runs as a single nucleotide," and it is not clear that any combination of art would have rendered the claims obvious.


Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 14, last para.):
...Church '080 teaches that the phrase "which polymer carries stored information" in paragraph [0005] relates to the subsequent modification by site specific recombinases... ... Church '080 provides no teaching of how, or in what manner, such unmodified nucleic acid polymers made by either template-dependent polymerases or template-independent polymerases "carry information."
Claim 31 does not exclude use of site-specific recombinases.  Possibly this rejection might be overcome by excluding use of site-specific recombinases.

Applicant states (emphasis removed/added, applicant remarks: p. 15, 1st para.):
Church '080 provides no teaching of making a nucleic acid polymer where the oligonucleotide sequence itself represents a series of information bits corresponding to a bit stream translated from information comprising a format, as claimed.
The claim recites not particular format.  The recited "format" reads on any format, including any arrangement of information.  Some format is inherent in all information, including that taught by Church '080, and therefore claim 31 inherently reads on the inherent format of the information stored as taught by Church '080.  Possibly this rejection might be overcome by specifying some particular format or set of formats.
Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631